Citation Nr: 0004885	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to February 
1971.  




This appeal arose from January 1995 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In January 1995 the 
RO denied, in pertinent part, claims of entitlement to 
service connection for a "bilateral knee condition," and a 
"back condition."  

In May 1995 the RO denied a claim of entitlement to service 
connection for pes planus.  

In July 1997 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for arthritis of the 
lumbosacral spine.  The Board remanded the issues of 
entitlement to service connection pes planus and a 
"bilateral knee disorder" to the RO for further development 
and additional adjudicative actions.  

In November 1997 the RO implemented the Board's decision and 
issued a rating decision reflecting arthritis of the 
lumbosacral spine as service-connected with assignment of a 
10 percent evaluation effective June 3, 1994.  

In August 1999 the RO granted entitlement to service 
connection for degenerative arthritis of the left knee, with 
assignment of a 10 percent evaluation effective June 3, 1994, 
and entitlement to service connection for degenerative 
arthritis of the right knee, with assignment of a 10 percent 
evaluation effective June 3, 1994.  

A notice of disagreement (NOD) has not been received with 
respect to the rating decisions.  Those issues are therefore 
considered to be resolved.  

In September 1999 the RO affirmed the previous denial of 
entitlement to service connection for to pes planus.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for pes planus 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for pes planus 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show asymptomatic pes planus of the 
right foot was reported on examination conducted in September 
1957.  Prior and subsequent examinations and reports of 
history showed no significant abnormalities of the feet.  The 
November 1970 retirement examination report shows the feet 
were normal and the veteran denied any trouble with his feet.  

An Army health clinic x-ray report from June 1972 noted a 
history of a painful right toe.  X-rays were negative.  An 
Army health clinic treatment record dated in December 1973 
noted a complaint of painful feet.  Grade IV/IV pes planus 
was noted bilaterally.  The assessment was bilateral severe 
pes planus, rule out tarsal coalition.  

There is no evidence in the post retirement Army health 
clinic records that the veteran was on Reserves or National 
Guard duty when treated or otherwise.  The records do not 
refer to him as a reservist or indicate any Reserves or 
National Guard unit.  He is characterized as retired in some 
of the records.  

The veteran's DD-214 from his last period of service does not 
indicate any Reserves obligation.  

Multiple VA examinations conducted in October 1984 were 
negative for any evidence or findings of any abnormalities of 
the feet.  These examinations did not involve the feet, and 
the veteran made no complaint of foot pain or pes planus 
during the examinations.  

In a VA Form 21-4138, Statement in Support of Claim (the NOD 
on the issues of entitlement to service connection for a 
bilateral knee condition and a back condition) submitted in 
May 1995, the veteran claimed entitlement to service 
connection for "pes planus, flat foot, condition."  He 
noted that this was documented in records from September 1957 
and December 1973.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran reported that after many years in service he started 
having problems with flat feet.  Prescribed shoe inserts 
reportedly did not help.  

In a VA Form 646, Statement of Accredited Representative in 
Appealed Case, submitted in November 1995, the veteran's 
representative asserted that the veteran maintained that 
there was continuity of diagnosis and treatment of pes planus 
from service to present.  

Medical records from Kaiser Permanente on file are negative 
for any evidence of findings relative to pes planus.  

Records of any Reserves or National Guard service, and Navy 
Hospital records from Long Beach, California were requested.  
The California Army National Guard responded in September 
1994 that information was not available.  It issued a similar 
response in November 1998.  

The veteran submitted a letter in March 1999 stating that he 
only had active duty service.  He stated that the Navy 
Hospital in Long Beach, through which he received treatment, 
closed many years earlier.  

A VA examination was conducted in June 1999.  The veteran 
reported service in the infantry from 1944 to 1971.  He 
reported current pain in the right instep at times.  His feet 
were not bothering him at the time of the examination.  When 
specifying the area affected he pointed to the talonavicular 
area of the foot.  The examiner reviewed the veteran's 
medical records.  The examiner noted that records from 1973 
noted painful feet.  X-rays of both feet showed a normal arch 
present bilaterally.  There was questionable thinning of the 
inferior talonavicular joints bilaterally, but no other 
evidence of degenerative or traumatic changes.

After examination and review of x-ray results the examiner's 
impression was bilateral pes planus, Grade I to I 1/2.  In a 
discussion, the examiner stated that there was a record of 
the veteran reporting to sick call for sore feet; however, he 
only showed minimal pes planus bilaterally, more on the right 
than the left.  He denied any difficulty with either foot 
presently.  

The examiner stated that pes planus preexisted the veteran's 
active duty as it was a developmental deformity, but did 
"increase in severity during the service" as indicated by 
his reporting to sick call.  He did not think that the pes 
planus was particularly symptomatic or aggravated to any 
extent by his service at the present time.  Aggravation by 
military service was only temporary.  Presently the veteran 
had difficulty recalling which foot bothered him and he had 
no evidence of symptomatic flat feet.  X-rays were normal.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  Active duty generally means 
full-time duty in the Armed Forces, other than active duty 
for training.  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or members of the National Guard of any State as authorized 
under certain statutes.  Inactive duty training is duty 
(other than full-time duty) prescribed for Reserves or the 
National Guard of any State as authorized by law.  38 C.F.R. 
§ 3.6 (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
3.303(c) (1999).  However, under certain circumstances, 
service connection may be granted on the basis of 
aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  The 
VA General Counsel has held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  




A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 198).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a).  Green 
v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b).  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  



The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  



In Clyburn v. West, 12 Vet. App. 296 (1999), the United 
States Court of Appeals for Veterans Claims ("the Court") 
found that while there was evidence of both a current 
diagnosis and in-service incurrence, no medical nexus 
evidence had been submitted.  The Court rejected the 
appellant's contention that his continued complaints of knee 
pain since service, coupled with his diagnosis of 
chondromalacia patellae just six months after his discharge, 
were sufficient to satisfy the nexus prong.  The issue was 
one of etiology and therefore the case did not present an 
issue that could be satisfied by lay testimony.  There was no 
competent medical evidence that the appellant's current 
condition, whether chondromalacia patellae or degenerative 
joint disease, was the same condition or related to the knee 
problems he experienced while on active duty.  

Although the veteran was deemed competent to testify to the 
pain he experienced since his tour of duty, he was found to 
not be competent to testify to the fact that what he 
experienced in service and since service was the same 
condition he was currently diagnosed with.  Even under 38 
C.F.R. § 3.303(b), medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.



In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a);  Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997);  38 C.F.R. § 3.159(a) (1999).  See 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
of injury;  and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  

The veteran has submitted medical evidence of a diagnosis of 
current Grade I to Grade I 1/2 pes planus.  However the Board 
notes that x-rays showed normal arches and were deemed 
essentially normal, and the veteran had no evidence of 
symptoms at the time of the June 1999 VA examination.  In the 
absence of a current disabling condition a claim is not well 
grounded.  Brammer, 3 Vet. App. 223, 225.  

As for inception versus aggravation in service, pes planus 
was not noted at the time the veteran entered into service or 
for many years thereafter.  In view of the foregoing, the 
Board concludes that a presumption of a sound condition at 
service entrance initially attaches in this case.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994; Therefore he is entitled 
to the presumption of soundness.  38 U.S.C.A. §§ 1132, 1137;  
38 C.F.R. § 3.304.  

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
pes planus existed prior to service.  The Court has described 
this burden as "a formidable one," Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and has held that in determining 
whether there is clear and unmistakable evidence that the 
disorder existed prior to service, the Board must conduct and 
impartial and thorough review of the evidence of record.  
Crowe, 7 Vet. App. at 245-6.

As a rebuttal to this presumption, however, the Board notes 
that in 1999 a VA medical examiner found that pes planus was 
a developmental deformity and therefore preexisted service.  
This is clear (obvious and manifest) evidence of pre-service 
inception that rebuts the presumption of soundness.  


The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  As such, the Board 
must conclude that the veteran's pes planus preexisted his 
period of active service, and that, therefore, the 
presumption of a sound condition is rebutted in this case.  
38 U.S.C.A. § 1111;  38 C.F.R. § 3.304.

Given that pes planus preexisted service, the next inquiry is 
whether there was an increase in disability from pes planus 
in service.  In this regard it is notable that after the 
simple notation of asymptomatic third degree pes planus in 
Sept 1957 there was no further treatment of pes planus or 
history of foot trouble through the veteran's retirement.  
Accordingly, the Board concludes that there was no increase 
in disability from pes planus in service.  Grade IV/IV severe 
pes planus was noted in 1973, after the veteran's retirement 
from service. 38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b).  

The VA examiner who performed the June 1999 VA examination 
was of the opinion that because the veteran went on sick call 
for foot pain, pes planus "increased in severity in 
service."  As noted, the only sick call, as such, for pes 
planus was in 1973 and this was after his retirement from 
active duty.  The record does not show that the veteran had 
any service in the Reserves or National Guard.  He did not 
report any such service on his claim form.  His record of 
service (DD-214) from his last period of service did not 
indicate a Reserves obligation.  No Reserves or National 
Guard records could be obtained by the RO.  The veteran 
submitted a statement to the effect that he only had active 
service.  Nonetheless, even if treatment of pes planus in 
1973 was in connection with Reserves service, it was the 
opinion of the VA examiner that pes planus was not 
"particularly symptomatic or aggravated to any extent."  
The examiner also stated that "aggravation" was only 
temporary.  



There is no competent medical evidence that the veteran's 
claim is possible or plausible.  The only evidence of a 
possible increase in symptomatology was after retirement from 
active duty (perhaps in connection with Reserves service) and 
the increase was only temporary, not permanent.  This is not 
sufficient to trigger the presumption of aggravation, which 
requires evidence of an increase in disability.  38 U.S.C.A. 
§ 1153;  38 C.F.R. § 3.306(b).  

As noted previously, temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen, 4 
Vet. App. 304, 306-307)(citing Hunt, 1 Vet. App. 292).  The 
veteran has not submitted any competent medical evidence of a 
permanent worsening of the underlying congenital pes planus 
as a result of service.  

In fact, current pes planus is only described as Grade I to I 
1/2.  The veteran was asymptomatic at the examination and only 
reported intermittent symptoms.  This is persuasive evidence 
that the pes planus is actually less disabling than in 
service or shortly thereafter.  Pes planus was described as 
third degree in service, and Grade IV/IV or severe in the 
service hospital records from after the veteran's retirement.  

The veteran's representative has asserted that the veteran 
has ongoing symptomatology of the feet after service although 
no treatment has been shown for many years prior to the 1999 
VA examination and at that time the veteran reported 
historically only intermittent problems with the right foot 
and no current problem.  See Voerth v. West, 13 Vet. App. 117 
(1999);  McManaway v. West, 13 Vet. App. 60 (1990);  Savage, 
10 Vet. App. 488.  Again though, the fact remains that even 
considering the veteran's report of some post service 
symptomatology as credible, there is expert medical opinion 
that there was no permanent worsening of developmental pes 
planus and the record lacks any competent evidence to the 
contrary.  See Clyburn, 12 Vet. App. 296.  




The veteran's lay opinion that pes planus was incurred in or 
aggravated by service is not competent on medical questions 
of diagnosis and etiology.  He has not offered any evidence 
of medical training or expertise demonstrating that he has 
been trained in the medical arts thereby rendering him 
competent to offer an opinion as to diagnosis and/or etiology 
of a disorder.  He is clearly alleging a fact which is beyond 
his competence to do so.  Espiritu, 2 Vet. App. 492;  King, 5 
Vet. App. 19, 21.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained medical professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King, 5 Vet. App. 19, 21. 

The veteran's lay opinion is an insufficient basis upon which 
to find his claim well grounded.  Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim of entitlement to service 
connection for pes planus must be denied as not well 
grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
apparently denied the claim on the merits rather than 
specifically finding that the claim was not well grounded, 
the appellant has not been prejudiced by the decision.  This 
is because even to the extent that the RO may have treated 
the claim as well grounded, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
pes planus.  

Furthermore, because the veteran has not submitted a well-
grounded claim of service connection for pes planus, VA is 
under no obligation to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  

However, the Board is cognizant that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  He has not indicated the existence of any 
evidence that has not already been obtained and/or requested 
that would well ground his claim.  38 U.S.C.A. § 5103(a); 
Epps, supra.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  



ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for pes planus, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

